DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “comprises” appears on line 2 of the abstract which is considered a legal phrase.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the predetermined lower threshold pressure value” on the last 2 lines lacks antecedent basis.
Claims 2-18 and 23-26 are rejected for their dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 22, claim 22 depends from itself. For purposes of examination claim 22 depends from claim 20.
Claim 21 is rejected for its dependency on a rejected claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orr et al. (2016/0166796).
Regarding claim 19, Orr discloses a system for delivering oxygen to a patient, the system comprising: a nasal cannula (17) ([0088] lines 1-10) comprising a first lumen to convey oxygen from a pressurized oxygen source (22) to the patient’s nares and a second lumen ([0088] lines 1-10 disclose double lumens); a pressure sensor (40)  in communication with the second lumen, the pressure sensor configured to determine a pressure between the patient’s nares ([0092] lines 1-20 disclose the pressure sensor in communication with tubing 42 in one or both nares); an electronic oxygen flow valve (25) in communication with a processor (35), the oxygen control valve (25) between the pressurized oxygen source (22) and the first lumen of the nasal cannula (17) ([0089] lines 1-10 disclose providing flow to the user through the lumens of interface 17); the processor (35) programmed to receive and store a plurality of intra-nasal pressure values from the pressure sensor (40) to create an intra-nasal pressure log([0098] lines 1-15 disclose creating a log of categorized values for a period 56); the processor programmed to analyze each of the plurality of intra-nasal pressure values of the intra-nasal pressure log to determine if a breath has been taken by the patient during a pre-determined amount of time (56) ([0098] lines 1-20); and the processor (35) further programmed to adjust the electronic oxygen flow valve to deliver a pre-determined high oxygen flow through the first lumen when the processor determines no breath has been taken by the patient during the pre-determined amount of time ([0101] lines 1-20 disclose that when oxygen delivery failure is determined due to lack of detected breaths, high oxygen flow is delivered).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 17, 18, and 27is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Holyoake et al (20180085544).
Regarding claim 1, Orr discloses a system for delivering oxygen to a patient, the system comprising: a nasal cannula (17) ([0088] lines 1-10) comprising a first lumen to convey oxygen from a pressurized oxygen source (22) to the patient’s nares and a second lumen ([0088] lines 1-10 disclose double lumens); a pressure sensor (40)  in communication with the second lumen, the pressure sensor configured to determine an intra nasal pressure value ([0092] lines 1-20 disclose the pressure sensor in communication with tubing 42 in one or both nares); an electronic oxygen flow valve (25) in communication with a processor (35), the oxygen control valve (25) between the pressurized oxygen source (22) and the first lumen of the nasal cannula (17) ([0089] lines 1-10 disclose providing flow to the user through the lumens of interface 17); the processor (35) programmed to receive and store a plurality of intra-nasal pressure values from the pressure sensor (40) to create an intra-nasal pressure log([0098] lines 1-15 disclose creating a log of categorized values for a period 56); the processor programmed to compare each of the plurality of intra-nasal pressure values to a predetermined oxygen flow activation threshold value (i.e. expected inhalation/exhalation pressure flow that indicate the patient is breathing as threshold;  [0098] lines 1-20); and the processor (35) further programmed to adjust the electronic oxygen flow valve to deliver a pre-determined high oxygen flow through the first lumen when the processor determines the intra nasal pressure value is greater than the predetermined lower threshold pressure value (i.e. expected negative pressure that indicates inhalation as lower threshold value) ([0101] lines 1-20 disclose that when oxygen delivery failure is determined due to lack of detected breaths (intra nasal flow is higher than expected negative flow indicating inhalation), high oxygen flow is delivered).
Orr substantially teaches  the claimed invention except for a mask to be positioned over the nasal cannula, nose and lips of the patient, the mask for manually delivering oxygen to the patient, the mask configured to, when in place, create a seal between a face of the patient and the mask such that oxygen is routed into lungs of the patient.  However, Holyoake teaches a mask to be positioned over the nasal cannula, nose and lips of the patient ([0902] lines 1-10, [01084] lines 1-10), the mask for manually delivering oxygen to the patient([0878] lines 1-12, the mask configured to, when in place, create a seal between a face of the patient and the mask such that oxygen is routed into lungs of the patient ([0902] lines 1-10, [01084] lines 1-10).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of Orr to include a facemask a taught by Holyoake to provide the advantage of enhanced switching of interfaces to meet a user’s need.
Regarding claim 2, Orr substantially teaches the claimed invention except for the pre-determined high oxygen flow is between about 10 liters to about 30 liters per minute.  However, Orr discloses 5-15lpm ([0071] last 5 lines) which is within the claimed derange. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high flow of Orr to include values within the claimed range to provide the advantage of sufficient flow to meet a user’s need.  In addition, it has been held that where the general conditions of claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Regarding claim 17, the processor programmed to analyze each of the plurality of intra-nasal pressure values of the intra-nasal pressure log to determine if a breath has been taken by the patient during a pre-determined amount of time (56) ([0098] lines 1-20); and the processor (35) further programmed to adjust the electronic oxygen flow valve to deliver a pre-determined high oxygen flow through the first lumen when the processor determines no breath has been taken by the patient during the pre-determined amount of time ([0101] lines 1-20 disclose that when oxygen delivery failure is determined due to lack of detected breaths, high oxygen flow is delivered).
Regarding claim 18, Orr discloses the pre-determined amount of time is between about 5 seconds and about 30 seconds ([0098] lines 1-20 disclose 10 seconds which is within the claimed range).
Regarding claim 27,  Orr discloses a system for delivering oxygen to a patient, the system comprising: a nasal cannula (17) ([0088] lines 1-10) comprising means  to convey oxygen from a pressurized oxygen source (22) to the patient’s nares ([0088] lines 1-10 disclose double lumens); a pressure sensor (40)  configured to determine an intra nasal pressure value ([0092] lines 1-20 disclose the pressure sensor in communication with tubing 42 in one or both nares); an electronic oxygen flow valve (25) in communication with a processor (35), the oxygen control valve (25) between the pressurized oxygen source (22) and the means to convey (17) ([0089] lines 1-10 disclose providing flow to the user through the lumens of interface 17); the processor (35) programmed to receive and store a plurality of intra-nasal pressure values from the pressure sensor (40)  ([0098] lines 1-15 disclose creating a log of categorized values for a period 56); the processor programmed to compare each of the plurality of intra-nasal pressure values to a predetermined oxygen flow activation threshold value (i.e. expected inhalation/exhalation pressure flow that indicate the patient is breathing as threshold;  [0098] lines 1-20); and the processor (35) further programmed to adjust the electronic oxygen flow valve to deliver a pre-determined high oxygen flow through the means to convey when the processor determines the intra nasal pressure value is greater than the predetermined lower threshold pressure value (i.e. expected negative pressure that indicates inhalation as lower threshold value) ([0101] lines 1-20 disclose that when oxygen delivery failure is determined due to lack of detected breaths (intra nasal flow is higher than expected negative flow indicating inhalation), high oxygen flow is delivered).
Orr substantially teaches  the claimed invention except for a mask to be positioned over the nasal cannula.  However, Holyoake teaches a mask to be positioned over the nasal cannula, ([0902] lines 1-10, [01084] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of Orr to include a facemask as taught by Holyoake to provide the advantage of enhanced switching of interfaces to meet a user’s need.

Allowable Subject Matter
Claim 20 is allowed.
Claims 3-16 and 21-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Orr (2013/0131533) discloses a third lumen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785